[Cite as State v. Conlon, 2014-Ohio-107.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 80411


                                      STATE OF OHIO
                                                     PLAINTIFF-APPELLEE

                                                    vs.

                                      PETER CONLON
                                                     DEFENDANT-APPELLANT




                                       JUDGMENT:
                                   APPLICATION DENIED


                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-409242
                                   Application for Reopening
                                      Motion No. 469042

        RELEASE DATE: January 15, 2014

                                              -i-
FOR APPELLANT

Peter Conlon, pro se
Inmate No. 409-830
Grafton Correctional Institution
2500 South Avon Belden Road
Grafton, Ohio 44044

ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
By: David Zimmerman
       James M. Price
Assistant County Prosecutors
Justice Center - 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
KENNETH A. ROCCO, J.:

        {¶1} Peter Conlon has filed an application for reopening pursuant to App.R. 26(B).

 Conlon is attempting to reopen the appellate judgment, rendered in State v. Conlon, 8th

Dist. Cuyahoga No. 80411, 2002-Ohio-3435, which affirmed his plea of guilty and

sentence with regard to the offenses of murder and aggravated arson.         We decline to

reopen Conlon’s appeal.

        {¶2} App.R. 26(B)(2)(b) requires that Conlon establish “a showing of good cause

for untimely filing if the application is filed more than 90 days after journalization of the

appellate judgment,” which is subject to reopening. The Supreme Court of Ohio, with

regard to the 90-day deadline as provided by App.R. 26(B)(2)(b), has recently established

that:

        We now reject [the applicant’s] claims that those excuses gave good cause

        to miss the 90-day deadline in App.R. 26(B).* * * Consistent enforcement

        of the rule’s deadline by the appellate courts in Ohio protects on the one

        hand the state’s legitimate interest in the finality of its judgments and

        ensures on the other hand that any claims of ineffective assistance of

        appellate counsel are promptly examined and resolved.

        Ohio and other states “may erect reasonable procedural requirements for
        triggering the right to an adjudication,” Logan v. Zimmerman Brush Co.
        (1982), 455 U.S. 422, 437, 102 S.Ct. 1148, 71 L.Ed.2d 265, and that is what
        Ohio has done by creating a 90-day deadline for the filing of applications to
        reopen. * * * The 90-day requirement in the rule is applicable to all
        appellants, State v. Winstead (1996), 74 Ohio St.3d 277, 278, 658 N.E.2d
        722, and [the applicant] offers no sound reason why he — unlike so many
       other Ohio criminal defendants — could not comply with that fundamental
       aspect of the rule. (Emphasis added.)

       State v. Gumm, 103 Ohio St.3d 162, 2004-Ohio-4755, 814 N.E.2d 861, ¶ 7.

       See also State v. LaMar, 102 Ohio St.3d 467, 2004-Ohio-3976, 812 N.E.2d

       970; State v. Cooey, 73 Ohio St.3d 411, 1995-Ohio-328, 653 N.E.2d 252;

       State v. Reddick, 72 Ohio St.3d 88, 1995-Ohio-249, 647 N.E.2d 784.

              {¶3} Herein, Conlon is attempting to reopen the appellate judgment

       that was journalized on July 3, 2002. The application for reopening was

       not filed until October 15, 2013, more than 90 days after journalization of

       the appellate judgment in State v. Conlon, supra.         In an attempt to

       establish good cause, for the untimely filing of his application for

       reopening, Conlon argues that:

              At the criminal trial and on appeal, Conlon’s counsel was the
              same law firm and attorney. Because appellate counsel was
              the same on appeal as at trial, appellate counsel was not
              required to argue trial counsel’s lack of effectiveness * * *
              Conlon has no knowledge or understanding of the American
              Judicial system.

       {¶4} Conlon has failed to establish a showing of good cause for the untimely filing

of his application for reopening.       Counsel cannot be expected to argue their own

ineffectiveness on appeal. State v. Lamar, supra; State v. Davis, 86 Ohio St.3d 212,

1999-Ohio-160, 714 N.E.2d 384. In addition, lack of legal training and ignorance of the

law do not establish good cause for failure to seek timely relief pursuant to App.R. 26(B).

 State v. Reddick, supra.   See also State v. Klein, 8th Dist. Cuyahoga No. 58389, Ohio
App. LEXIS 1346 (Apr. 8, 1991), reopening disallowed (Mar. 15, 1994), Motion No.

49260, aff’d, 69 Ohio St.3d 1481, 634 N.E.2d 1027 (1994); State v. Trammell, 8th Dist.

Cuyahoga No. 67834, 1995 Ohio App. LEXIS 2962 (July 24, 1995),                reopening

disallowed (Apr. 22, 1996), Motion No. 70493; State v. Travis, 8th Dist. Cuyahoga No.

56825, 1990 Ohio App. LEXIS 1356 (Apr. 5, 1990), reopening disallowed (Nov. 2,

1994), Motion No. 51073, aff’d, 72 Ohio St.3d 317, 1995-Ohio-152, 649 N.E.2d 1226;

State v. Gaston, 8th Dist. Cuyahoga No. 79626, 2007-Ohio-155; State v. Torres, 8th Dist.

Cuyahoga No. 86530, 2007-Ohio-9.

      {¶5} Accordingly, the application for reopening is denied.



_____________________________
KENNETH A. ROCCO, JUDGE

MARY J. BOYLE, A.J., and
SEAN C. GALLAGHER, J., CONCUR